r.




                               The Attorney                  General                of Texas
                                                     July    7,    1980
MARKWHITE
Attorney General
                           Honorable Henry Wade                               Opinion No. Ml+298
                           Dallas District Attorney
SuprnncaurlBuilding        6th Floor, Records Build@                          Re:   Office    space in courthouse
   sol l!ds4s
P.O.                       Dallas, Texas 75202                                for    news      media   end    title
&min.TX.7s711                                                                 companies;     telephone  for news
s12l.%=2501
                                                                              media

                           Dear Mr. Wade:

                                 You have requested cur opinion regardirg the authority of a com-
                           missioners court to furnish space in the county courthouse to members of
                           the news media, title companies and credit mions.

                                 Article     2351(7),V.T.C.S.,authorixes       the commissioners    court of every
                           county to:

                                           [p] rovide and keep in repair court houses, jails and
                                       all necessary public buildings.

                                 Article 1603,V.T.C.S.,proviQs        that:

                                               1t.l he commissioners   court of tech county.. .
                                           shall provide a courthous and jail la the county, and
                                           offices for county officers. . . and keep the same in
                                           good repair.

                           In Dodson v. Marshall, ll8 S.W. 2d 621 (Tex. Civ. App. - Waco 1938, writ
                           dism’d), the court held that &se express statutory powers conferred lpcn a
                           commissioners court the implied authority to rent a space in its courthouse
                           for a cigar and cold &ink stand. The commissioners need only determine,
                           the court said. that coeration       of tba business is “necessary   to the
                           convenience of ‘county emplqees and others tmvw business to tiansact in
AnEwMloPPorlunay/          the courthous~.~ ll8 S.W. 2d at 623.
A”im?.ti”e
        AnionEmployer
                    ‘i
                                   In Tarrant County v. Rattikin Title Company, 199 S.W.2d 269 (Tex.
                         ~.~ Civ. Am. - Fort Worth 1947. no writ). the court roheld the principle that the
                             commissioners court is authorized to allocate &ace in its courihouse, but
                             said that it may not charge rent for any space “which was originally erected
                             for the use of public office.” 199 S.W.2d at 272. The court viewed the
                             beneficiaries-in    this case, five title companies-as “agents of the public
                             who examine and copy the records. . . after receiving aders           for the
                             preparation of an abstract.” As a result, the court sanctioned the allocation
                             of space to the title companies, but no rental was permitted.77




                                                              p.    646
Honorable
       HenryWade - PageTwo               (m-200)



      In our opinion, Rattikin is dispasitive of your inquiry regarding title companies.
Accordingly, we believe the county may allocate space to such companies.

       As to members of the news media, Attorney General Opinion H-920 8977) said
that the legislature is authorized to allocate space in the Capitol Building to news
organizations, on the basis of bur traditional notions of open government and the need
for an informed citizenry and consistent with the purposes of the Open Meetings Law.’
See Attorney General Opinion H-184 (1973). The only qualification imposed was that
ece     allocations   must be reasonable and not applied to effect a content-based
discrimination    among news organizations or reporters.

      We believe that a commissioners court, consistent with the reason@ of Rattikin
may likewise determine that courthouse space should be allocated to members
news media. The same standards of reasonableness and non-discrimination     would of
course be applicable to any such allocation.

       As to the charging of rent, Rattikin and Attorney General Opinion H-920 view
the title companies and members ofws           media as “agents of the public” and view
the provision of space to them as essentially making the ssme type of services
available as are provided to the general public.      As a result, on the basis of the
Rattikin principle, rent may not be charged to such entities.

       You also ask about the furnishing of space to a county employees’ credit union.
We believe this to be discretionary with the commissioners court within its authority
to provide for its employees.      A credit tmion is a voluntary, cooperative, non-profit
financial institution organized under either the Texas Credit Union Act, article 2461-
1.01, et seq., V.T.C.S.,or the Federal Credit Union Act, 12 U.S.C. section 1751, et seq.
Even the use of the nsme “credit tmion” is restricted          to those entities organized
thereunder.    V.T.C.S., art. 2461-2.07. Membership in a credit tnion is restricted rnder
both the State and Federal Acts to persons who possess what has traditionally been
referred to as a common bend. Occupation is recognized as behg one factor which
 may be used to eetablish a credit mien, and a credit union comprised of county
employees would meet this requirement.       V.T.C.S., art. 2461-3.01(a)(l); 12 U.S.C. S 1759.
The legislature      lms accorded recognition    to credit lnions composed of county
employees as it has permitted commissioners courts to authorize payroll deductions to
a credit union from county employees’ salaries. V.T.C.S., art. 2372h-4.

       In cur opinion, the commissioners court, tmder the Dodson rationale,         may
properly conclude that the presence of a county employees’ creditunion        within the
courthouse “ia necessary to the convenience of county employees.” We believe that
the commissioners court is authorized to charge the credit lnion rent, but it is not
required to do so if it properly determines that the county derives substantial benefit
from having the county employees’ credit union easily accessible to county employees.

      Your final question is whether free telephone service may be provided to the
media for their exclusive use. While allocation of courthouse space to the media may
be necessary to promote open government and help maintain an informed citizenry, we




                                         p.   647
Honorable Henry Wade - Page Three         (IlkI-2001




do not believe that the furnish@ of free telephone service for the exclusive uas of the
media would s&&sntially further those objectives, at least not to the extent necessary
to overcome the objections ofarticle 3, section 51 of the Texas Constitution.      In our
opinion, the addition of free telephone service for the exclusive use Of the media would
not provide an appreciably greater public benefit than merely making work space
available while the additional cost to the county would probably be s&ustantial. In the
absence of additional      facts not presented    to us, we cb net believe that the
commissioners court could reasonably conclude that a proper public purpcse would be
achieved by makirq free telephone servios available to members of the media.

                                     SUMMARY

                If a commissioners court makes a proper determination         it
            may allocate     courthouse space to entities such as representa-
            tives of the media, title companies and employee creit mions.
            Allocations of space must be reasonable and not mconstitu-
            tionally   discriminatory.    Free telephone    service may not
            normally be provided to members of the media for their
            exclusive use.

                                               Very truly       rs,   ,


                                         Ad
                                               MARK          WHITE
                                               Attorney     General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant   Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jon Bible
Walter Davis
Rick Gilpin
Tom Pollan
Bruce Y cungblood